DETAILED ACTION
Claims 1, 3-8, 9-15 and 17-21 are pending. Applicant has amended claims 1, 8 and 15.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10, 14, 15, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafiee et al. (US 2012/0158452 A1) in view of Johnston et al. (US 9,026,577 B1) and van Velzen et al. (US 2011/0225565 A1) further in view of Duggal et al. (US 2019/0243547 A1).

As to claim 1, Shafiee teaches a creative development platform (Network 100; Fig. 1 and associated text), comprising:
an input interface configured to received input data defining one or more properties of a creative to be generated (Order management system …client components that interface with components on DDC service operation management system. The client components may receive customer orders … order; paragraph [0028], [0030] and [0031]);
a worker store (DDC resource management system; paragraph [0032]) configured to store a plurality of workers (network work (NE) elements; paragraphs [0039], [0043] and the work unit processor may dispatch processes/threads to perform a work unit task; paragraph [0041]);
a workflow definition store that stores a plurality of creative workflow definitions, each of the plurality of workflow definitions defining a workflow related to generating a creative (Databases 210 may store workflows … perform on content; paragraph [0027] and [0040]);
a creative generation server (DDC service operation management system 240 may include one or more servers; paragraph [0030] and Fig. 2), communicatively coupled to the input interface (Order management system 220; Fig. 1), the worker store (DDC work order execution system 270; Fig. 2), and the workflow definition store (Databases 210; Fig. 2), operable to:
receive, from the input interface, the input data (Order management system …client components that interface with components on DDC service operation management system; paragraph [0028] and via a web browser or another client application, a user may submit a work order; paragraph [0030]), wherein the one or more properties defined by the input data include a media object to be included in the creative, (resource management system receives orders associated with, for example, content creators that wish to package and distribute the content to consumers; paragraph [0051] and content creators may include movie or television studios, music companies, publishers, game developers, parties who generate user generated content, website, blogsites … or “assets”; paragraph [0018]);
retrieve, from the workflow definition store, a workflow definition from the plurality of workflow definitions that defines a workflow of one or more tasks related to generating the creative based on the input content (a customer order may be completed by sending, to a component on DDC service operation management system 240, a selection of a particular workflow that will drive the processing of content associated with the order; paragraph [0028]; “Work order estimator may estimate the cost of completing a decomposed work order across work units of a workflow” and “workflow associated with the order”; paragraph [0034]-[0035]; and The infrastructure facilitates processing of the orders using workflows that represent tasks to be performed; paragraph [0016]);
generate the creative based on the input data and using the retrieved workflow definition (DDC work order execution … command processor may drive work order execution … the work unit processor may dispatch processes/threads to perform a work unit task; paragraph [0040]-[0041] and content creator and insert advertisement into a media stream provided to consumers; paragraph [0018]-[0019]);
transmits a plurality of commands to the one or more of the plurality of workers, the plurality of commands providing instructions to the one or more workers that provide instructions to perform the one or more tasks related to generating the identified type of the creative (DDC work order execution … command processor may drive work order execution … the work unit processor may dispatch processes/threads to perform a work unit task; paragraph [0040]-[0041]); and
a network communications device operable to transmit the generated creative to a plurality of target devices (DDC 150 may format and package content for distribution by DMRs 130 and/or DDC 150 to consumers 140; paragraph [0021] and Fig. 1).
Shafiee does not teach and a type of the creative to be generated is identified based, at least in part, on the media object to be included in the creative, wherein to generate the creative, a pipeline manager associated with the creative generation server uses the retrieved workflow definition to cause asynchronous execution of the one or more tasks related to generating the identified type of the creative by one or more of the plurality of workers; a message queue through which the pipeline manager communicates with the plurality of workers, the message queue configured to transmit a plurality of commands to the one or more of the plurality of workers, wherein upon completion of each task, the one or more of the plurality of workers transmits back to the pipeline manager via the message queue a message indicating the respective task has met a predefined definition of success.
However, Shafiee teaches different types of creatives are generated based on the content and requirements (paragraphs [0018], [0022]). Thus, based on the content, a type of creative can be identified/determined.
Johnston teaches in a distributed workflow management system, several workflow agent definitions are stored in a data store, each workflow agent definition is a template from which instances of workflow agents may be created. Each workflow agent definition comprises one of several workflow definitions, among other data. Each workflow definition defines the activities, actions, and/or steps to be carried out for each instance of a workflow agent (col. 2, lines 27-61). Upon completion of the one or more predetermined tasks the one or more workers communicates back to a pipeline manager a message indicating the one or more predetermined tasks have met a predefined definition of success (Once the activity reports that the next action with respect to the workflow agent 165 has completed, the activity 173 sends a message to the workflow engine that such processing is complete; col. 5, lines 15-20).
Van Velzen teaches tasks/jobs in a workflow can be executed concurrently (paragraphs [0026] and [0065]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of ven Velzen to the system of Shafiee because van Velzen teaches a method to improve the performance of the system by executing tasks of a workflow concurrently.
Duggal teaches a message queue through which the pipeline manager communicates with the plurality of workers, the message queue configured to transmit a plurality of commands to the one or more of the plurality of workers, wherein upon completion of each task, the one or more of the plurality of workers transmits back to the pipeline manager via the message queue a message indicating the respective task has met a predefined definition of success (paragraphs [0131], [0140] and [0158]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Duggal to the system of Shafiee and Johnston because Duggal teaches a system allows for the processing of very amounts of data even with a very limited amount of memory (paragraph [0149]), and each worker node periodically sends status update messages to the message queue throughout the processing of the task, so keep the tasks performed correctly and the system awares the performance of the system (paragraph [0158]).

As to claim 3, Shafiee as modified by Johnston teaches wherein upon receiving the message indicating the respective task has met a predefined definition of success, the pipeline manager further determines a next task for execution by the one or more of the plurality of workers to perform based on the retrieved workflow definition (see Johnston: the workflow engine determines a next action to be executed based at least upon the workflow definition and the workflow history of the workflow agent; abstract and col. 5, lines 26-30 and col. 6, lines 1-12).

As to claim 7, Shafiee teaches an asset database configured to store a plurality of media objects (media such as video, audio, multi-media; paragraph [0018], [0019] and databases 210 [0027]); and
the workflow definition store further configured to store a workflow definition further operable to store a mixing workflow that when executed by a corresponding at least one worker from the plurality of workers, causes the corresponding at least one worker to mix a component identifier with a media object retrieved from the asset database (overlaying subtitles on a video, inserting advertisements into a video, reformatting a video, etc.; paragraph [0027]).

As to claim 8, it is the same as the platform claim 1 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claims 10 and 14, see rejections of claims 3 and 7 above, respectively.

As to claim 15, it is the same as the platform claim 1 above except this is a non-transitory computer-readable medium claim, and therefore is rejected under the same ground of rejection.

As to claims 17 and 21, see rejections of claims 3 and 7 above, respectively.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafiee et al. (US 2012/0158452 A1) in view of Johnston et al. (US 9,026,577 B1), van Velzen et al. (US 2011/0225565 A1) and Duggal et al. (US 2019/0243547 A1) further in view of Guo et al. (US 2019/0130226 A1).

As to claim 4, Shafiee as modified by Johnston does not teach wherein the one or more of the plurality of workers encounter a field that requires input and the input is not available, the one or more workers bypass the field.
However, Guo teaches when performing data analysis, certain fields can be skipped when the input is not available (paragraphs [0021] and [0023]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Guo to the system of Shafiee because Guo teaches a method how to handle missing data when performing data analysis.

	As to claims 11 and 18, see rejection of claim 4 above.

Claims 5, 6, 12, 13, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafiee et al. (US 2012/0158452 A1) in view of Johnston et al. (US 9,026,577 B1), van Velzen et al. (US 2011/0225565 A1) and Duggal et al. (US 2019/0243547 A1) further in view of Steelberg et al. (US 2011/0196751 A1).
As to claim 5, Shafiee as modified by Johnston does not teach a voiceover request processor configured to perform a voiceover approval process; and the workflow definition store further configured to store a voiceover workflow definition which when executed by the voiceover request processor causes the voiceover request processor to perform the voiceover approval process.
However, Steelberg teaches a method for creating and delivering an on-demand audio asset, i.e., voiceover request, for inclusion in a creative, a voiceover request processor operable to perform a voiceover approval process; and the workflow definition store further operable to store a voiceover workflow definition which when executed by the voiceover request processor causes the voiceover request processor to perform a voiceover approval process (abstract and paragraphs [0071]-[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Steelberg to the system of Shafiee because Steelberg teaches a method that allows voiceover to be included in a creative, and approval is performed before such request can be performed.

As to claim 6, Shafiee as modified by Steelberg does not teach wherein the voiceover process is executed with at least two workflow definitions of the plurality of workflow definitions executed asynchronously (see Shafiee: paragraph [0019] which teaches insert advertisement into a media stream. i.e., one workflow definition is for create a media stream, and one is to insert ad into the media stream).

As to claims 12-13, see rejections of claims 5-6 above, respectively.

As to claims 19 and 20, see rejections of claims 5-6 above, respectively.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 10-15 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abbas et al. (US 2015/0106825 A1) teaches to executing a long running application while maintaining state of the application. During runtime, workers retrieves tasks from a queue for processing, and return complete message back via the queue (abstract and paragraph [0042]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
February 10, 2022